Exhibit 10.5

 



January 11, 2017 

 

John Stupak

101 87th Avenue North

ndialantic, FL 32903

  [logo.jpg]

  

Dear John:

 

As part of the Agreement and Plan of Merger on the date hereof, by and among
Global Partner Acquisition Corp. (“Parent”), Global Partner Sponsor I LLC,
Sequel Acquisition, LLC (“Sub”), Sequel Youth and Family Services, LLC (the
“Company”), the Key Equityholders (as defined therein), and John F. Ripley, as
the representative of the Company’s equityholders, pursuant to which Sub merged
with and into the Company, with the Company as the surviving company (the
“Transaction”), we are pleased to confirm the terms of your continued employment
with the Company. We are excited about the key role you will play in the
Company’s future. As such, this letter will summarize and confirm the details of
your continued employment with the Company after the Transaction closes. If the
Transaction does not close on or prior to June 15, 2017, this letter will be
void and of no effect.

 

Position and Duties: You will serve as Vice Chairman and CEO. You agree to
devote your full business time, attention, and best efforts to the performance
of your duties and to the furtherance of the Company's interests. You agree not
to engage, directly or indirectly, in any other business, employment or activity
that (a) interferes with the performance of your duties to the Company, (b)
harms the Company’s relationships or reputation, (c) is otherwise contrary to
the interests of the Company or its affiliates, or (d) requires any portion of
the your business time; provided, however, that you may engage in volunteer
activities for charitable organizations, to the extent that such activities do
not impair your ability to perform your duties to the Company.

 

CNPR Agreement: Your continued employment by the Company and the issuance of the
equity award discussed below is contingent on your execution of the attached
Confidentiality, Non-Solicitation and Proprietary Rights Agreement (the “CNPR
Agreement”).

 

At-Will Employment and Notice of Termination: Your employment with the Company
will continue to be “at-will,” meaning that you or the Company may terminate the
employment relationship at any time, with or without cause, subject to the
notice requirements contained in the CNPR Agreement.

 

Base Salary: You will be paid a base salary of $500,000 per year payable in
accordance with the standard payroll practices of the Company and subject to all
withholdings and deductions, as required by law. Your salary will be reviewed on
an annual basis, in line with the Company’s compensation policies.

 

Annual Bonus: You will continue to be eligible to receive an annual cash bonus,
as determined by the Board of Managers of the Company (the “Board”), or its
delegate, in its sole discretion. To the extent determined by the Board or its
delegate, your annual bonus may be subject to criteria and/or to the terms of a
written plan document adopted by the Company. Any such bonus earned by you will
be paid when annual bonuses are paid to other executives, generally, and will be
further conditioned on your employment through the applicable payment date.

 



 

 

 

Equity Award: Upon closing of the Transaction, and subject to your continued
employment through the date of that closing and subject to shareholder approval
of the Sequel Youth and Family Services Corp. Stock Incentive Plan, the
Compensation Committee of the Board of Directors will meet to consider the
issuance of equity to you pursuant to the terms of the Stock Incentive Plan.

 

This offer letter, together with the CNPR, comprise the complete and exclusive
terms of your employment with the Company after the Transaction closes. These
documents supersede any other agreements or promises made to you by anyone,
whether oral or written, regarding your employment with the Company following
the Transaction.

 

To confirm your acceptance of this offer of continued employment, please sign
and date this letter and the attached CNPR Agreement and submit both to John
Stupak. Please maintain copies for your records.

 

If you have any questions, please feel free to contact Jay Ripley.

 

  Sincerely,       /s/ Jay Ripley   Jay Ripley   Chairman

 

Accepted and agreed by /s/ John Stupak CEO

on this 11th day of January 2017.

 

      Print Name: John Stupak  

 

 

2